Title: Poor Richard, 1747
From: Franklin, Benjamin
To: 



Courteous Reader,
This is the 15th Time I have entertain’d thee with my annual Productions; I hope to thy Profit as well as mine. For besides the astronomical Calculations, and other Things usually contain’d in Almanacks, which have their daily Use indeed while the Year continues, but then become of no Value, I have constantly interspers’d moral Sentences, prudent Maxims, and wise Sayings, many of them containing much good Sense in very few Words, and therefore apt to leave strong and lasting Impressions on the Memory of young Persons, whereby they may receive Benefit as long as they live, when both Almanack and Almanack-maker have been long thrown by and forgotten. If I now and then insert a Joke or two, that seem to have little in them, my Apology is, that such may have their Use, since perhaps for their Sake light airy Minds peruse the rest, and so are struck by somewhat of more Weight and Moment. The Verses on the Heads of the Months are also generally design’d to have the same Tendency. I need not tell thee that not many of them are of my own Making. If thou hast any Judgment in Poetry, thou wilt easily discern the Workman from the Bungler. I know as well as thee, that I am no Poet born; and it is a Trade I never learnt, nor indeed could learn. If I make Verses, ’tis in Spight—Of Nature and my Stars, I write. Why then should I give my Readers bad Lines of my own, when good Ones of other People’s are so plenty? ’Tis methinks a poor Excuse for the bad Entertainment of Guests, that the Food we set before them, tho’ coarse and ordinary, is of one’s own Raising, off one’s own Plantation, &c. when there is Plenty of what is ten times better, to be had in the Market. On the contrary, I assure ye, my Friends, that I have procur’d the best I could for ye, and much Good may’t do ye.
I cannot omit this Opportunity of making honourable Mention of the late deceased Ornament and Head of our Profession, Mr. Jacob Taylor, who for upwards of 40 Years (with some few Intermissions only) supply’d the good People of this and the neighbouring Colonies, with the most compleat Ephemeris and most accurate Calculations that have hitherto appear’d in America. He was an ingenious Mathematician, as well as an expert and skilful Astronomer; and moreover, no mean Philosopher, but what is more than all, He was a PIOUS and an HONEST Man. Requiescat in pace.
I am thy poor Friend, to serve thee,
R. Saunders


XI Mon. January hath xxxi days.

To show the Strength, and Infamy of Pride,
By all ’tis follow’d, and by all deny’d.
What Numbers are there, which at once pursue
Praise, and the Glory to contemn it too?
To praise himself Vincenna knows a Shame,

And therefore lays a Stratagem for Fame;
Makes his Approach in Modesty’s Disguise,
To win Applause, and takes it by Surprize.

   Strive to be the greatest Man in your Country, and you may be disappointed; Strive to be the best, and you may succeed: He may well win the race that runs by himself.
XII Mon. February hath xviii days.
   
See Wealth and Pow’r! Say, what can be more great?
Nothing—but Merit in a low Estate.
To Virtue’s humblest Son let none prefer
Vice, tho’ a Croesus or a Conqueror.
Shall Men, like Figures, pass for high, or base,
Slight, or important, only by their Place?
Titles are Marks of honest Men, and Wise;
The Fool, or Knave that wears a Title, lies.
   
   
’Tis a strange Forest that has no rotten Wood in’t
     And a strange Kindred that all are good in’t.

   None know the unfortunate, and the fortunate do not know themselves.
I Mon. March hath xxxi days.
   
Celestial Patience! How dost thou defeat
The Foe’s proud Menace, and elude his Hate?
While Passion takes his Part, betrays our Peace;
To Death and Torture swells each slight Disgrace;
By not opposing, Thou dost Ill destroy,
And wear thy conquer’d Sorrows into Joy.

   There’s a time to wink as well as to see.
   Honest Tom! you may trust him with a house-full of untold Milstones.
   There is no Man so bad, but he secretly respects the Good.

II Mon. April hath xxx days.
   
Religion’s Force divine is best display’d,
In a Desertion of all human Aid:
To succour in Extreams is her Delight,
And cheer the Heart when Terror strikes the Sight.
We, disbelieving our own Senses, gaze,
And wonder what a Mortal’s Heart can raise,
To smile in Anguish, triumph in his Grief,
And comfort those who come to bring Relief.


  When there’s more Malice shown than Matter:
  On the Writer falls the satyr.

III Mon. May hath xxxi days.
   
Girls, mark my Words; and know, for Men of Sense
Your strongest Charms are native Innocence.
Shun all deceiving Arts; the Heart that’s gain’d
By Craft alone, can ne’er be long retain’d.
Arts on the Mind, like Paint upon the Face,
Fright him, that’s worth your Love, from your Embrace.
In simple Manners all the Secret lies.
Be kind and virtuous, you’ll be blest and wise.

   Courage would fight, but Discretion won’t let him.
   Delicate Dick! whisper’d the Proclamation.
   Cornelius ought to be Tacitus.
IV Mon. June hath xxx days.
   
O, form’d Heav’n’s Dictates nobly to rehearse,
Preacher Divine! accept the grateful Verse.
Thou hast the Power, the harden’d Heart to warm,
To grieve, to raise, to terrify, to charm;
To fix the Soul on God, to teach the Mind
To know the Dignity of Human Kind;
By stricter Rules well-govern’d Life to scan,
And practise o’er the Angel in the Man.
   


   Pride and the Gout,
Are seldom cur’d throughout.

   We are not so sensible of the greatest Health as of the least Sickness.
   A good Example is the best sermon.
V Mon. July hath xxxi days.
   
Men drop so fast, ere Life’s mid Stage we tread,
Few know so many Friends alive as dead;
Yet, as immortal, in our uphill Chace,
We press coy Fortune with unslacken’d Pace;
Our ardent Labours for the Toy we seek,
Join Night to Day, and Sunday to the Week,
Our very Joys are anxious, and expire
Between Satiety and fierce Desire.

   A Father’s a Treasure; a Brother’s a Comfort; a Friend is both.
   Despair ruins some, Presumption many.
   
A quiet Conscience sleeps in Thunder,
But Rest and Guilt live far asunder.

VI Mon. August hath xxxi days.
   
A decent Competence we fully taste;
It strikes our Sense, and gives a constant Feast:
More, we perceive by Dint of Thought alone;
The Rich must labour to possess their own,
To feel their great Abundance; and request
Their humble Friends to help them to be blest;
To see their Treasures, hear their Glory told,
And aid the wretched Impotence of Gold.

   He that won’t be counsell’d, can’t be help’d.
   Craft must be at charge for clothes, but Truth can go naked.
   Write Injuries in Dust, Benefits in Marble.

VII Mon. September hath xxx days.
   
But some, great Souls, and touch’d with Warmth divine,
Give Gold a Price, and teach its Beams to shine;
All hoarded Treasures they repute a Load,
Nor think their Wealth their own till well bestow’d.
Grand Reservoirs of public Happiness,
Thro’ secret Streams diffusively they bless;
And while their Bounties glide conceal’d from View,
Relieve our Wants, and spare our Blushes too.

   What is Serving God? ’Tis doing Good to Man.
   What maintains one Vice would bring up two Children.
   Many have been ruin’d by buying good pennyworths.
VIII Mon. October hath xxxi days.
   
One to destroy, is Murder by the Law,
And Gibbets keep the lifted Hand in Awe.
To murder Thousands, takes a specious Name,
War’s glorious Art, and gives immortal Fame.
O great Alliance! O divine Renown!
With Death and Pestilence to share the Crown!
When Men extol a wild Destroyer’s Name,
Earth’s Builder and Preserver they blaspheme.

   Better is a little with content than much with contention.
   
A Slip of the Foot you may soon recover:
But a Slip of the Tongue you may never get over.

   What signifies your Patience, if you can’t find it when you want it.
   d. wise, £ foolish.
IX Mon. November hath xxx days.
   
I envy none their Pageantry and Show;
I envy none the Gilding of their Woe.

Give me, indulgent Heav’n, with Mind serene,
And guiltless Heart, to range the Sylvan Scene.
No splendid Poverty, no smiling Care,
No well bred Hate, or servile Grandeur there.
There pleasing Objects useful Thoughts suggest,
The Sense is ravish’d, and the Soul is blest,
On every Thorn delightful Wisdom grows,
In every Rill a sweet Instruction flows.

   Time enough, always proves little enough.
   It is wise not to seek a Secret, and Honest not to reveal it.
   A Mob’s a Monster: Heads enough, but no Brains.
   The Devil sweetens Poison with Honey.
X Mon. December hath xxxi days.
   
Old Age will come, Disease may come before,
Fifteen is full as mortal as Threescore.
Thy Fortune and thy Charms may soon decay;
But grant these Fugitives prolong their Stay;
Their Basis totters, their Foundation shakes,
Life that supports them, in a Moment breaks.
Then, wrought into the Soul, let Virtue shine,
The Ground eternal, as the Work divine.

   He that cannot bear with other People’s Passions, cannot govern his own.
   
He that by the Plow would thrive,
Himself must either hold or drive.

Courts.

From Earth to Heav’n when Justice fled,
The Laws decided in her Stead;
From Heav’n to Earth should she return,
Lawyers might beg, and Lawbooks burn.


